People v Xochimitl (2020 NY Slip Op 04497)





People v Xochimitl


2020 NY Slip Op 04497


Decided on August 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2012-11056
 (Ind. No. 2537/10)

[*1]The People of the State of New York, respondent,
vOmar Xochimitl, appellant.


Omar Xochimitl, Comstock, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Rhea A. Grob, and Michael L. Brenner of counsel), for respondent.
Paul Skip Laisure, New York, NY (Dina Zloczower of counsel), former appellate counsel.
Application by the appellant for a writ of error coram nobis to vacate, on the ground

DECISION & ORDER
of ineffective assistance of appellate counsel, a decision and order of this Court dated February 1, 2017 (People v Xochimitl, 147 AD3d 793, affd 32 NY3d1026), affirming a judgment of the Supreme Court, Kings County, rendered November 27, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., CHAMBERS, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court